Exhibit 10.2

TRADEMARK LICENSE AGREEMENT

This Trademark License Agreement (the “Agreement”), dated and effective as of
the 15th day of June, 2006 (the “Effective Date”), by and between SANKOSHA
ENGINEERING CO., LTD., a Japanese corporation (“Licensor”) and ALLIANCE LAUNDRY
SYSTEMS LLC, a Delaware limited liability company (“Licensee”).

WHEREAS, Licensor and Licensee have entered into an Asset Purchase Agreement,
dated as of June 15, 2006 (the “Purchase Agreement”) pursuant to which Licensee
agreed to sell to Licensor, and Licensor agreed to purchase from Licensee, the
Purchased Assets (as defined in the Purchase Agreement), as more particularly
set forth in the Purchase Agreement; and

WHEREAS, pursuant to the Purchase Agreement, Licensor has purchased the
trademark AJAX and has agreed to license such trademark to Licensee according to
the terms set forth in the Purchase Agreement and, more particularly, as
provided herein; and

WHEREAS, Licensor and Licensee wish to enter into an agreement to reflect the
terms of the Purchase Agreement whereby Licensee will be a non-exclusive
licensee of the Licensed Mark (as hereinafter defined) in connection with the
sale of complete, finished, commercial laundry pressing and finishing equipment
and accessories therefore and service and repair parts and components for a
limited period of time, all as set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual promises and covenants made
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

  1. Definitions.

(a) “Licensed Products” means (i) complete, finished, commercial laundry
pressing and finishing equipment and accessories therefor (“Whole Products”),
and (ii) service and repair parts and components for Whole Products, which
service and repair parts and components are manufactured in accordance, in all
material respects, with the Technical Information (“Spare Parts”).

(b) “Licensed Mark” means the trademark “AJAX” and any registrations thereof in
any country.

Other capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Purchase Agreement.

 

  2. Grant of License.

(a) Licensor hereby grants to Licensee a nontransferable, non-exclusive,
royalty-free, fully paid-up and worldwide license to use the Licensed Mark only
in connection with the sale of (a) Whole Products through and including
October 31, 2006 in order to allow Licensee to deplete Licensee’s finished goods
inventories; and (b) Spare Parts (manufactured or sold by Licensee) for a period
of ten years after the date of this Agreement.

(b) Licensee shall not use the Licensed Mark on any goods or products other than
Licensed Products manufactured or sold by Licensee. For avoidance of doubt, the
parties



--------------------------------------------------------------------------------

specifically agree the Licensee shall not have the right or license to
manufacture or use the Licensed Mark upon or in conjunction with the manufacture
and/or sale of any service and repair parts or components for any products
manufactured by Licensor and its related companies, except to the extent that
such service and repair parts or components are manufactured, in all material
respects, in accordance with the Technical Information.

(c) Licensee shall not sublicense or grant any third parties any right to use or
otherwise exploit the Licensed Mark. Notwithstanding the foregoing, Licensee
shall have the right to sell Licensed Products to its distributors of Licensed
Products throughout the respective time periods set forth in Section 2(a) above
in conjunction with such distributors’ sale and distribution of Licensed
Products on behalf of Licensee, provided that Licensee (on behalf of each such
distributor) remains responsible and solely liable for all Quality Standards,
quality assurances, marking and advertising and other obligations with respect
to Licensee’s use of the Licensed Mark in accordance with the terms of this
Agreement.

(d) Promptly after the execution of this Agreement, Licensee shall advise its
distributors that Licensee has sold and transferred the Licensed Mark and other
intellectual property as it relates to Licensed Products to Licensor and that in
conjunction therewith, such distributors may only (i) use the Licensed Mark in
conjunction with the sale of Licensed Products purchased from Licensee (or its
predecessors), and (ii) after October 31, 2006, indicate in any advertising or
other promotional/sales materials, that such distributors are authorized
distributors of Spare Parts only (and not Whole Products); provided, however,
that nothing contained herein shall restrict any such distributor from using the
Licensed Mark (whether before or after October 31, 2006) in conjunction with its
sale of Whole Products purchased from Licensee on or prior to October 31, 2006.
Furthermore, Licensee shall not appoint any new or different distributors of
Whole Products on and after the date of this Agreement, and shall not replace or
substitute any distributors that may resign, be terminated or otherwise cease
selling and/or distributing the Whole Products during the term of this
Agreement.

 

  3. Ownership of the Licensed Mark.

(a) Licensee hereby acknowledges and agrees that Licensor is and shall at all
times remain the owner of all right, title and interest in and to the Licensed
Mark and nothing in this Agreement shall give Licensee any right, title or
interest in or to the Licensed Mark other than the right to use the Licensed
Mark in accordance with this Agreement. Licensee shall do nothing inconsistent
with Licensor’s ownership of the Licensed Mark. Any and all use of the Licensed
Mark by Licensee shall inure solely and exclusively to the benefit of and be on
behalf of Licensor. Licensee further agrees that during the term of this
Agreement and thereafter, Licensee will not attack Licensor’s right, title or
interest in and to the Licensed Mark or attack the validity or registration of
the Licensed Mark and this Agreement.

(b) Licensee shall not at any time after the date hereof apply for or obtain any
registration of the Licensed Mark (or any variations thereof, any similar marks
or any marks in combination therewith) in any country or do or suffer to be done
any other act or thing which might in any way impair the rights of Licensor in
and to the Licensed Mark. Licensee hereby covenants that it will not directly or
indirectly undertake any action anywhere which in

 

2



--------------------------------------------------------------------------------

any manner might, to its knowledge, infringe, impair the validity, scope or
title of Licensor in the Licensed Mark during the term of this Agreement or
thereafter. Licensee agrees to cease use of the Licensed Mark in any manner with
respect to Whole Products and Spare Parts immediately upon expiration of the
periods set forth in paragraph 7 hereof, or earlier termination in accordance
with the terms of this Agreement.

(c) Licensee agrees that it will not use the name of Licensor or the Licensed
Mark or any other name or mark similar thereto as a part of its tradename,
corporate name or trading designation, or in any other manner whatsoever, except
to the extent authorized hereunder.

 

  4. Markings and Advertising.

Licensee shall submit to Licensor for Licensor’s prior written approval, which
such approval shall not be unreasonably withheld by Licensor, all packaging,
advertising, labels, stickers, decals and other materials or matter upon which
the Licensed Mark appears, or is intended to appear or be used in relation to
the Licensed Products; provided however, that Licensor hereby approves
Licensee’s use of the Licensed Mark in the same manner as the Licensed Mark has
been used by Licensee as of the Effective Date (and the same shall be deemed to
be satisfactory to and approved by Licensor for all purposes of this Agreement).
Licensee shall only use the Licensed Mark in a manner, form, style and
appearance reasonably satisfactory to Licensor. Licensee shall use all
commercially reasonable efforts to amend to the reasonable satisfaction Licensor
any packaging, advertising, labels, stickers, decals or other materials or
matter which are not approved by Licensor.

 

  5. Quality Assurances. Licensee hereby covenants that (a) the nature and
quality of all Licensed Products sold by Licensee under the Licensed Mark
pursuant to this Agreement, as well as any advertising and promotional materials
relating to the same, shall be of at least the same grade and quality as that
offered or provided by Licensee under the Licensed Mark immediately prior to the
Closing (and Licensee shall not depart therefrom in any material respect without
Licensor’s prior written consent), and (b) all Licensed Products will be
manufactured, sold and distributed in accordance with all applicable laws and
regulations. Periodically, upon the request of Licensor, Licensee shall furnish
to Licensor, free of cost for its approval, a reasonable number of samples of
each Licensed Product, its cartons, containers, and packaging and wrapping
materials. The quality of such Licensed Products as well as any carton,
container or wrapping material shall be subject to the approval of Licensor
(which such approval shall not be unreasonably withheld by Licensor). In the
event that the Licensed Products do not conform to the quality standards
referenced in Paragraph 6 hereof in any material respects, Licensee shall cease
the manufacture, assembly, sale and distribution of the Licensed Products until
any such deficiencies therein have been remedied to the reasonable satisfaction
of Licensor. Licensee shall at all times be and remain solely and exclusively
responsible for all warranty claims and other claims of any nature whatsoever
made by any third parties whatsoever relative to the Licensed Products sold by
Licensee.

 

  6. Quality Standards. Licensor is familiar with the quality of the Licensed
Products offered or provided by Licensee immediately prior to the Closing, and
such quality is acceptable to Licensor as the current standard of quality for
the Licensed Products and is hereby approved by Licensor. If Licensor has a
reasonable basis to conclude that Licensee is not adhering to the quality
assurances as set forth in Section 5 or the quality standards as set forth in
this

 

3



--------------------------------------------------------------------------------

Section 6 (collectively the “Quality Standards”), Licensor shall have the right
and privilege to inspect: (i) upon 15 days prior written notice and only during
normal business hours, the premises upon which Seller manufacturers and/or
assembles the Licensed Products (but only that portion of the premises in which
the Licensed Products are manufactured or assembled), and (ii) the bill of
materials and methods of manufacture and/or assembly of the Licensed Products,
in each case only to the extent necessary or appropriate to determine Licensee’s
compliance or non-compliance with Quality Standards. Licensor will not be
permitted to use any electronic recording devices of any nature (including audio
and/or video recording devices) during any such physical inspection of
Licensee’s premises.

 

  7. Term and Termination.

(a) The term of this Agreement shall commence on the Effective Date and shall
expire (i) on October 31, 2006 relative to the sale of Whole Products (the
“Whole Products Expiration Date”) and (ii) on June 15, 2016 relative to the sale
of Spare Parts (the “Spare Parts Expiration Date”), unless sooner terminated in
accordance with the terms and provisions of this Agreement. Thereafter, this
Agreement may only be renewed upon the express written consent of the parties
hereto.

(b) Any termination of this Agreement as provided herein shall not in any manner
affect the rights and obligations of the parties hereto which have accrued
hereunder prior to such termination, including without limitation, the rights
and obligations of the parties relative to the warranties and indemnities set
forth herein.

(c) Upon and after the passage of the Whole Products Expiration Date (as to
Whole Products) and the Spare Parts Expiration Date (as to Spare Parts) or other
termination of this Agreement, all rights granted to Licensee hereunder (as to
Whole Products and/or Spare Parts, as the case may be) shall forthwith cease and
revert to Licensor and Licensee will refrain from any further use of the
Licensed Mark or any further reference to it, direct or indirect, or any mark
confusingly similar to the Licensed Mark. Notwithstanding anything to the
contrary herein, Licensee shall not manufacture, assemble, sell or dispose of
any Licensed Products covered by this Agreement after any termination based upon
or as the result of (a) any breach of this Agreement by Licensee or the failure
of Licensee to affix notice of trademark registration to any cartons or
containers, packaging or wrapping material, or advertising, promotional or
display material, in accordance with the terms of this Agreement, or (b) the
departure by Licensee from the Quality Standards approved by Licensor pursuant
to this Agreement. In addition to the foregoing obligations, Licensee shall
destroy or, at Licensee’s option, return to Licensor any and all technical
information and technical data in the possession of Licensee that is or was used
by Licensee to manufacture and/or sell Licensed Products. Licensee shall not
retain any copies, summaries or other compilations of any such technical
information.

 

  8. Relationship of the Parties. The parties shall be deemed independent
contractors and shall have no authority to bind the other to any contract,
agreement or matter.

 

  9. Notice. All notices and communications provided for in this Agreement shall
be in writing and shall be given or made (and shall be deemed to have been duly
given or made upon receipt) by delivery in person, by an internationally
recognized overnight courier service, by facsimile or registered or certified
mail (postage prepaid, return receipt requested) to the appropriate address as
set forth in the Purchase Agreement, unless another address is substituted in
writing by a party to this Agreement.

 

4



--------------------------------------------------------------------------------

  10. Assignment. This Agreement is entered into in reliance upon and in
consideration of the character, qualifications and representations of the
parties. Neither this Agreement nor any of the rights, privileges or obligations
herein shall be assigned, transferred or divided in any manner by either party
without the prior written approval of the other party; provided, however, that
(i) the Licensor or Licensee may assign this Agreement and their respective
rights and obligations hereunder to one or more of their respective affiliates,
and (ii) either party may assign this Agreement to a person or entity which
acquires and succeeds to the business of such party (as it relates to this
Agreement) without the consent of the other party. The foregoing to the contrary
notwithstanding, Licensee shall not sublicense it rights under this Agreement
without the express written consent of Licensor.

 

  11. Severability. If any section, paragraph, sentence, clause or other
provision of this Agreement is held by a court of competent jurisdiction to be
illegal, null and void or unenforceable, such determination shall not affect the
remainder of this Agreement, and such remainder shall remain in full force and
effect, to extent permitted by law.

 

  12. Applicable Law & Venue. This Agreement and the rights and obligations of
the parties hereto shall be governed by and construed in accordance with the
laws of the State of Wisconsin, without regard to the application of any
conflicts of law principles. Any action commenced hereunder shall be venued in
the Eastern District of Wisconsin or Milwaukee County, Wisconsin.

 

  13. Waiver. The waiver of either party of any right hereunder or failure to
perform or breach by the other party shall not be deemed as a waiver of any
other right hereunder or of any other breach or failure by said other party
whether of a similar nature or otherwise.

 

  14. Scope of Agreement. This Agreement supersedes and terminates any and all
prior agreements or contracts concerning the subject matter hereof, whether oral
or in writing, which have been entered into between Licensor and Licensee prior
to the Effective Date. This Agreement, together with the Purchase Agreement,
constitutes the entire agreement between the parties pertaining to the subject
matter hereof. No change, termination, waiver, amendment or modification of any
of the provisions hereof shall be binding upon the parties, unless in a writing
signed by duly authorized representatives of the parties. This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

  15. Indemnification. Licensee, at its sole cost and expense, hereby agrees to
hold harmless, defend and indemnify Licensor from and against any and all
liability, damages, claims, demands, losses, judgments, actions, causes of
actions, and costs and expenses (including, but not limited to, attorneys’ fees,
paralegal fees and other professional fees and expenses), of any nature
whatsoever which may be asserted against and/or suffered or incurred by
Licensor, by reason of, relating to or arising out of in any manner Licensee’s
sale and distribution of Licensed Products, including, but not limited to, any
claims arising out of or in connection with Licensee’s design, development,
manufacture, assembly, packaging, distribution, sale, advertising or use of the
Licensed Products, (hereinafter collectively referred to as “Liability Claims”).
Liability Claims shall also include, but not be limited to, any of the following
that

 

5



--------------------------------------------------------------------------------

relate directly to Licensed Products that were manufactured or sold by Licensee:
(i) any claims arising by reason of any alleged trademark, copyright or patent
infringement (ii) violation of any proprietary rights of any third parties,
(iii) breach of warranty, (iv) negligence, or (v) any personal injury or death
sustained by any third party whatsoever. In the event that any Liability Claims
of any nature whatsoever are asserted against Licensor in any forum or
jurisdiction, Licensee shall assume the defense and all costs of any suit or
claim and shall indemnify and hold Licensor harmless from and against any and
all losses, costs, damages, or expenses arising out of any such Liability
Claims, and will pay or cause to be paid any and all judgments, awards or other
amounts entered or awarded against Licensor.

 

  16. Purchase Agreement. Nothing contained in this Agreement shall be deemed to
supersede, restrict, impair or diminish in any respect any of the obligations,
agreement, covenants, representations or warranties of Licensor or Licensee
contained in the Purchase Agreement.

(signature page follows)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date.

 

LICENSOR:     LICENSEE: SANKOSHA ENGINEERING CO., LTD.     ALLIANCE LAUNDRY
SYSTEMS LLC By:  

/s/ Mitsuyuki Uchikoshi

    By:  

/s/ Bruce P. Rounds

Name:   Mitsuyuki Uchikoshi     Name:   Bruce P. Rounds Title:   President    
Title:   VP-CFO

(Signature Page to Trademark License Agreement)